           Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 1 of 19 PageID #:1



                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


    MICHELLE LAVETTE RUSHING,
                                                             CIVIL ACTION
          Plaintiff,

    v.                                                       COMPLAINT 1:18-cv-08544

    CALIBER HOME LOANS, INC and                              JURY TRIAL DEMANDED
    TRANSUNION LLC,

          Defendants.

                                               COMPLAINT

             NOW COMES Michelle L. Rushing (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd., complaining of the Defendants, Caliber Home Loans, Inc. (“Caliber”), and

TransUnion, LLC (“TransUnion”) (collectively, “Defendants”) as follows:

                                          NATURE OF THE ACTION

         1. Plaintiff brings this action seeking redress for Defendants’ violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681, Caliber’s violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692.

                                         JURISDICTION AND VENUE

         2. Subject matter jurisdiction is conferred upon this Court by the FCRA, 28 U.S.C. §§1331 and

1337, as the action arises under the laws of the United States.

         3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in this District

and all of the events or omissions giving rise to the claims occurred in the Northern District of

Illinois.




                                                       1

 
       Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 2 of 19 PageID #:2



                                             PARTIES

    4. Plaintiff, Michelle Rushing, is a consumer and natural person over 18 years of age who, at

all times relevant, owned and resided at the property located at 16652 Thornton Avenue, South

Holland, Illinois 60473 (“subject property”).

    5. Defendant Caliber is a Delaware corporation with its principal place of business located at

2591 Dallas Parkway, Suite 403, Frisco, Texas 75034. Caliber is a foreign company whose primary

business is the collection of debts owed to others and servicing loans across the country, including

the state of Illinois. Caliber is a furnisher of credit information to the major credit reporting

agencies, including TransUnion.

    6. Defendant TransUnion is a Delaware limited liability corporation with its principal place of

business located in Chicago, Illinois. TransUnion is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports and credit files to third parties bearing on a consumer’s credit

worthiness, credit standing, and credit capacity on a nationwide basis, including in the State of

Illinois.

                                         BANKRUPTCY CASE

    7. On June 25, 2007, Plaintiff executed a mortgage and note in the amount of $201,162.55

(“subject loan” or “subject debt”) in favor of Beneficial Mortgage Company (“Beneficial”) secured

by the subject property.

    8. On December 29, 2012, Plaintiff filed a Chapter 13 bankruptcy petition in the United States

Bankruptcy Court, Northern District of Illinois, Case Number 12-50696 (“bankruptcy”).

    9. Schedule D of the bankruptcy petition listed the subject loan, a secured pre-petition debt to

Beneficial, in the amount of $205,589.00, secured by the subject property.
                                                 2

 
        Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 3 of 19 PageID #:3



    10. On January 12, 2013, because Plaintiff listed Beneficial as a creditor, the Bankruptcy

Noticing Center (“BNC”) served Defendants with notice of Plaintiff’s bankruptcy filing. On

January 14, 2013, the BNC served Defendants with notice of Plaintiff’s Original Plan.

    11. Plaintiff’s Original Plan proposed to treat Beneficial’s claim as follows:

             “Debtor is surrendering the real property located at 16652 Thornton Avenue,
             South Holland, Illinois to Beneficial, in full satisfaction of its claims.”

    12. On March 5, 2013, the 341 Meeting of Creditors was held with the Chapter 13 Trustee. No

representative or attorney from Beneficial appeared at the 341 Meeting of Creditors.

    13. On March 27, 2013, the Plaintiff filed her amended Chapter 13 Plan (“Modified Plan”).

    14. Plaintiff’s Modified Plan proposed to treat Beneficial’s claim as follows:

             “Debtor is surrendering the real property located at 16652 Thornton Avenue,
             South Holland, Illinois to Beneficial, in full satisfaction of its claims.”

    15. On April 22, 2013, the Plaintiff filed a second amended Chapter 13 Plan (“Second

Modified Plan”).

    16. Plaintiff’s Second Modified Plan proposed to treat Beneficial’s claim as follows:

             “Debtor is surrendering the real property located at 16652 Thornton Avenue,
             South Holland, Illinois to Beneficial, in full satisfaction of its claims.”

    17. At no time did Beneficial file a proof of claim for the subject debt in Plaintiff’s bankruptcy

case.

    18. On April 25, 2013, Plaintiff’s Second Modified Plan was confirmed by the Honorable Janet

S. Baer.

    19. Plaintiff fully performed her duties as set forth in her confirmed Chapter 13 Plan.

    20. By February 12, 2014, Caliber had acquired the servicing rights to the subject loan after

Plaintiff was in default on the subject loan.



                                                  3

 
      Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 4 of 19 PageID #:4



    21. On November 25, 2014, the Bankruptcy Court entered an Order of Discharge in Plaintiff’s

case of all dischargeable debts, including the subject debt.

    22. The Order of Discharge expressly states:

             “The discharge prohibits any attempt to collect from the debtor a debt that has
             been discharged. For example, a creditor is not permitted to contact a debtor by
             mail, phone, or otherwise, to file or continue a lawsuit, to attach wages or other
             property, or to take any other action to collect a discharged debt from the
             debtor....” Id. at p. 2.

    23. On November 27, 2014, the BNC served Beneficial and TransUnion with the Order of

Discharge.

    24. Pursuant to 11 U.S.C. §524, the Order of Discharge invoked the protections of the discharge

injunction prohibiting any acts to collect upon the subject loan by Beneficial or any other party.

    25. On March 10, 2015, Plaintiff’s bankruptcy case closed.

    26. Plaintiff’s personal liability on the subject debt was extinguished via her bankruptcy

discharge, thus terminating the business relationship with Caliber and any of its successors and

assigns.

                               CALIBER’S UNLAWFUL COMMUNICATIONS

    27. After Caliber acquired the servicing rights to the subject debt, and with actual knowledge

of Plaintiff’s Chapter 13 bankruptcy and her subsequent discharge, Caliber began actively

reporting inaccurate credit information regarding the subject debt to the credit reporting agencies

(“CRA’s”).

    28. As a result, on December 2, 2015, Plaintiff filed a complaint in the District Court for

Northern District of Illinois, styled Rushing v. Caliber Home Loans, Inc. and Equifax Information

Services, LLC, Case No. 15-cv-09252 (“Lawsuit”), alleging Caliber and Equifax violated

numerous sections of the FCRA.

                                                     4

 
      Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 5 of 19 PageID #:5



    29. The lawsuit settled on May 4, 2016.

    30. The lawsuit was dismissed in June 2016.

    31. After the lawsuit was settled and dismissed, Caliber ceased reporting the subject debt to

the major credit reporting agencies.

    32. However, on or around May 2018, Caliber again began reporting derogatory credit

information to the CRA’s.

    33. Despite having multiple notices of Plaintiff’s bankruptcy filing and settling a case that

alleged unlawful credit reporting activity, Caliber brazenly continued to report false and inaccurate

credit information to the CRAs in an attempt to collect on the subject debt.

    34. Caliber’s collection efforts were highly upsetting to Plaintiff as she was led to believe that

the previous lawsuit and her bankruptcy had no legal effect and that she was still obligated to pay

on the subject debt; which was the driving force in her decision to seek bankruptcy protection.

    35. Plaintiff has been forced to again expend time, costs, and effort in consulting with her

attorneys and disputing the subject loan as she was led to believe that her previous lawsuit and her

bankruptcy had no legal effect as a result of Caliber’s conduct.

                              PLAINTIFF’S DIRECT DISPUTE TO CALIBER

    36. On July 23, 2018, Plaintiff mailed a detailed dispute letter directly to Caliber apprising

them of inaccuracies on her credit reports from each of the credit reporting agencies.

    37. In her detailed dispute letter, Plaintiff requested Caliber to correct credit reporting issues

as Caliber continued to report Plaintiff as entering into a deed in lieu of foreclosure and the subject

loan as derogatory to the credit reporting agencies.

    38. Specifically, Plaintiff stated: “My account is being reported as deed in lieu of foreclosure.

My account should be reported as Chapter 13 bankruptcy. When I filed Chapter 13 I filed to

                                                  5

 
           Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 6 of 19 PageID #:6



surrender my property. I was released from the note of the property and no longer financially

responsible. My credit report should state Chapter 13 bankruptcy. Please update my credit reports

immediately with the correct information or I will have to retain legal counsel.”

       39. On October 31, 2018, Caliber responded to Plaintiff to inform her that it could not

determine the specific information that Plaintiff is requesting and it finds that Plaintiff’s request to

be overbroad.

       40. Despite Caliber’s actual knowledge of Plaintiff’s Chapter 13 bankruptcy and Plaintiff’s

detailed dispute letter, Caliber willfully choose to continue to report the subject loan as derogatory

to the credit reporting agencies. Caliber failed to notate Plaintiff’s account as disputed and

discharged.

                        CREDIT REPORTING AND PLAINTIFF’S CREDIT DISPUTES TO TRANSUNION

       41. In July 2018, Plaintiff attempted to seek financing from Quicken Loans to purchase a new

home. As a result, Quicken Loans accessed Plaintiff’s consumer report to make a credit worthiness

determination. Plaintiff discovered that Transunion and Caliber Loans were reporting the subject

loan as in a deed in lieu, 120 days past due date, and multiple post-discharge derogatory

information, including the failure to notate the account as disputed and discharged.

       42. The reporting of the subject loan was inaccurate, incomplete, and materially misleading

because the subject loan was discharged in Plaintiff’s bankruptcy and should be reporting without

any post-discharge derogatory information.1




                                                            
1
  To help furnishers comply with their requirements under the FCRA, the Consumer Data Industry Association
(“CDIA”), in cooperation with the Credit Reporting Agencies, publishes a Credit Reporting Resource Guide for
reporting data called the “Metro 2 Format.”
                                                               6

 
           Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 7 of 19 PageID #:7



              a. Plaintiff’s First Dispute to Transunion

       43. On August 4, 2018, Plaintiff sent a detailed dispute to Transunion requesting that her credit

report be updated to reflect the discharged status of the Caliber subject loan. Plaintiff specifically

disputed the Caliber trade line.

       44. Upon information and belief, Caliber received notice of Plaintiff’s dispute and all enclosed

supporting documents from Transunion within five days of Transunion receiving Plaintiff’s first

dispute. See 15 U.S. Code §1681i(a)(2).

              b. Transunion’s Failure to Reasonably Investigate Plaintiff’s First Dispute

       45. On September 7, 2018, Plaintiff accessed her credit report to find Caliber and Transunion

were continuing to report the Caliber account with a deed in lieu notation, and a payment status of

120-149 days late.

       46. More strikingly, TransUnion and Caliber failed to report the Caliber trade line as disputed

and discharged.

       47. Despite having actual knowledge of Plaintiff’s bankruptcy and after receiving Plaintiff’s

detailed dispute, TransUnion and Caliber continued to report the subject loan with a “Status” of

over 120 Days Past Due as of September 1, 2018, and a derogatory notation of “deed in lieu of

foreclosure.”

       48. The reporting of the Caliber trade line is patently inaccurate, incomplete and creates a

materially misleading impression that Plaintiff is delinquent and entered into a deed in lieu of

foreclosure. However, Plaintiff is no longer personally liable on the subject loan as Plaintiff’s

Chapter 13 bankruptcy was discharged on November 25, 2014.2

                                                            
2
  Pursuant to Plaintiff’s Chapter 13 Plan, no payments were to be made to Caliber, as Plaintiff’s Confirmed Chapter
13 Plan surrendered the subject property to Beneficial in full satisfaction of its claims. At no time did Plaintiff enter
into a deed in lieu of foreclosure with Beneficial or Caliber.  
                                                               7

 
      Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 8 of 19 PageID #:8



           a. Plaintiff’s Second Dispute to Transunion

    49. On September 17, 2018, Plaintiff sent another credit dispute to Transunion requesting that

her credit file be updated to reflect the discharged status of the Caliber subject loan. Plaintiff

specifically requested Caliber and TransUnion to investigate the reason the subject loan had a

notation of deed in lieu of foreclosure and a derogatory status of 120 days late.

    50. Upon information and belief, Caliber received notice of Plaintiff’s second dispute and all

relevant information from Transunion within five days of Transunion receiving Plaintiff’s second

dispute. See 15 U.S. Code §1681i(a)(2).

           b. Transunion’s Response to Plaintiff’s Second Dispute

    51. On October 16, 2018, TransUnion responded by failing to properly reinvestigate Plaintiff’s

second dispute. Specifically, TransUnion stated that its investigation of the dispute is now

complete and the Caliber reporting was verified. TransUnion and Caliber failed to properly

investigate Plaintiff’s detailed dispute.

    52. Despite having actual knowledge of Plaintiff’s bankruptcy discharge and after receiving

Plaintiff’s detailed disputes, TransUnion and Caliver continued to report the subject loan with a

“Remarks” of Deed in Lieu, and a derogatory pay status of “120 Days Past Due Date.”

    53. Moreover, Transunion and Caliber failed to report the subject loan as disputed and

discharged in bankruptcy.

    54. The reporting of the Caliber trade line is inaccurate, incomplete, and creates a materially

misleading impression that Plaintiff is delinquent on the subject loan. However, Plaintiff is no

longer personally liable on the subject loan as Plaintiff’s Chapter 13 bankruptcy was discharged

on November 25, 2014.



                                                 8

 
      Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 9 of 19 PageID #:9



                                  IMPACT OF CONTINUING
                     INCORRECT REPORTING ON PLAINTIFF’S CREDIT FILES

    55. As of today, the erroneous reporting of the Caliber account continues to paint a false and

damaging picture of Plaintiff. Defendants have yet to update the Caliber account to accurately

reflect the discharged status, accurate payment history, including the failure to communicate that

the subject debt is being disputed.

    56. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff hopeless as to her ability to regain her good name and the credit rating

that she deserves and has worked hard to earn by completing her Chapter 13 Plan.

    57. The inaccurate reporting of the subject debt continues to have significant adverse effect on

Plaintiff’s credit rating and her ability to obtain financing as it creates a false impression that the

Caliber account is due and owing, rendering Plaintiff a high risk consumer.

    58. As a result of the conduct, actions, and inaction of Defendants, Plaintiff has suffered

various types of damages as set forth herein, including specifically out-of-pocket expenses, the

loss of credit, the loss of ability to purchase and benefit from a credit line, certified mail expenses,

and other frustration and aggravation associated with writing dispute letters, time and money

expended meeting with her attorneys, tracking the status of her disputes, monitoring her credit file,

and mental and emotional pain and suffering.

    59. Moreover, Plaintiff has been denied credit as a result of Defendants’ erroneous reporting

of the Caliber trade line.

    60. Due to the conduct of the Defendants, Plaintiff was forced to retain counsel to resolve the

erroneous reporting of the Caliber trade line.




                                                   9

 
    Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 10 of 19 PageID #:10



                    COUNT I - VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                      (AGAINST CALIBER)

    61. Plaintiff restates and reallages paragraphs 1 through 61 as though fully set forth herein.

    62. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(c) and (b).

    63. Caliber is a “person” as defined by 15 U.S.C. §1681a(b).

    64. Caliber is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

    65. At all times relevant, the above mentioned credit reports were “consumer reports” as the

term is defined by §1681a(d)(1).

    66. Caliber violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

respect to the disputed information after receiving a request for an investigation and reinvestigation

from TransUnion and Plaintiff.

    67. Caliber violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information

provided by TransUnion and Plaintiff.

    68. Had Caliber reviewed the information provided by Plaintiff and TransUnion, it would have

corrected the inaccurate designation of the subject loan to TransUnion. Instead, Caliber wrongfully

and erroneously confirmed its inaccurate reporting without conducting a reasonable investigation.

    69. Caliber violated 15 U.S.C. §1681s-2(b) by failing to report that the Plaintiff disputed the

subject debt.

    70. Caliber violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently

block the inaccurate information on Plaintiff’s files.

    71. Caliber violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of any

reasonable investigation or reinvestigation of Plaintiff’s dispute with TransUnion.


                                                  10

 
    Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 11 of 19 PageID #:11



    72. Caliber violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation or reinvestigation to TransUnion after being put on notice and discovering inaccurate

reporting with respect to the subject loan.

    73. Caliber failed to conduct a reasonable reinvestigation of its reporting of the subject loan,

record that the information was disputed, or delete the inaccurate reporting from Plaintiff’s credit

file within 30 days of receiving notice of a dispute from TransUnion under 15 U.S.C. §1681i(a)(1).

    74. Caliber violated 15 U.S.C. §1681s-2(b)(2) by failing to take the required action with

respect to Plaintiff by the deadlines set forth in 15 U.S.C. §1681i(a)(1).

    75. Despite the blatantly obvious errors on Plaintiff’s credit files, and Plaintiff’s efforts to

correct the errors, Caliber did not correct the errors or trade line to report accurately and

completely. Instead, Caliber wrongfully furnished false and erroneous information that the subject

loan was derogatory and that Plaintiff entered into a deed in lieu of foreclosure when in fact

Plaintiff surrendered the subject property in her Chapter 13 bankruptcy.

    76. A reasonable investigation by Caliber would have confirmed the veracity of Plaintiff’s

disputes, yet the inaccurate information continues to be reported on Plaintiff’s credit file.

    77. Had Caliber taken steps to investigate Plaintiff’s valid disputes or TransUnion’s requests

for investigation, it would have permanently corrected the erroneous credit reporting. Plaintiff

provided all relevant information in her request for investigation. Furthermore, Plaintiff’s

bankruptcy information is public record that is widely available and easily ascertainable.

    78. By deviating from the standards established by the banking industry and the FCRA, Caliber

acted with reckless disregard for its duty as a furnisher to report accurate and complete consumer

credit information to TransUnion.



                                                 11

 
    Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 12 of 19 PageID #:12



    79. Caliber willfully and knowingly confirmed and reported the inaccurate information on

Plaintiff’s credit reports to TransUnion, rendering Caliber liable for punitive damages. 15 U.S.C.

§1681n.

WHEREFORE, Plaintiff MICHELLE L. RUSHING requests that this Honorable Court:

    a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statutes;
    b. Order the deletion or modification of all adverse credit reporting relating to the subject
       loan;
    c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
       underlying FCRA violations;
    d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
       to 15 U.S.C. §1681n;
    e. Award Plaintiff punitive damages, in an amount to be determined at trial, for each of the
       underlying FCRA violations, pursuant to 15 U.S.C. §1681n;
    f. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C. §1681n
       and 15 U.S.C. §1681o; and
    g. Award any other relief as this Honorable Court deems just and appropriate.


                     COUNT II - VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                    (AGAINST TRANSUNION)

    80. Plaintiff restates and realleges paragraphs 1 through 80 as though fully set forth herein.

    81. TransUnion is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

    82. TransUnion is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

    83. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).



                                                 12

 
    Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 13 of 19 PageID #:13



    84. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.

§1681a(c).

    85. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

    86. The FCRA requires that the credit reporting industry to implement procedures and systems

to promote accurate credit reporting.

    87. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    88. Plaintiff provided TransUnion with all relevant information and documentation in her

request for investigation and reinvestigation to reflect her bankruptcy discharge and that she is no

longer personally liable for the subject loan.

    89. TransUnion prepared Plaintiff’s credit reports containing inaccurate, incomplete, and

materially misleading information by reporting the subject loan as in a deed in lieu of foreclosure

and 120 days past due when in fact Plaintiff had received a bankruptcy discharge, surrendered the

subject property, and was no longer delinquent nor obligated to pay on the subject loan.

    90. TransUnion prepared an incomplete consumer report of Plaintiff by failing to completely

and accurately notate that Plaintiff is disputing the reporting of the subject loan in violation of 15

U.S.C. §1681c(f).

    91. Moreover, TransUnion failed to report the Caliber trade line as discharged in bankruptcy.



                                                 13

 
     Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 14 of 19 PageID #:14



    92. A simple review of the relevant documents submitted by Plaintiff would have confirmed

that Plaintiff had filed bankruptcy and received a discharge.

    93. TransUnion violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. Upon information and belief, TransUnion prepared

patently false, incomplete, and materially misleading consumer reports concerning Plaintiff.

    94. TransUnion violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable

investigation to determine whether the disputed information was accurate and to subsequently

delete or correct the information in Plaintiff’s credit files.

    95. Had TransUnion taken any steps to investigate Plaintiff’s valid disputes, it would have

determined that subject loan was discharged in Plaintiff’s bankruptcy on November 25, 2014.

    96. TransUnion violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to Caliber. Upon information and belief, TransUnion also failed to include all relevant

information as part of the notice to Caliber regarding Plaintiff’s disputes that TransUnion received

from Plaintiff.

    97. TransUnion violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff with regard to the subject loan.

    98. TransUnion violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s disputes.

    99. TransUnion violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without

certification from Caliber that the information was complete and accurate, and without sending

notice of the re-reporting to Plaintiff.



                                                   14

 
    Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 15 of 19 PageID #:15



    100. TransUnion violated 15 U.S.C. §1681c(f) by failing to notate that Plaintiff disputed the

reporting of the subject loan. TransUnion is required to notate each account that a consumer

disputes in each consumer report that includes the disputed information.

    101. After Plaintiff’s detailed disputes, TransUnion had specific information related to

Plaintiff’s bankruptcy case, and subsequent discharge order, which included the subject loan.

    102. TransUnion knew that the inaccurate reporting of the subject loan in Plaintiff’s credit files

under the Caliber trade line as delinquent with a deed in lieu of foreclosure notation after her

bankruptcy discharge, would have a significant adverse affect on Plaintiff’s credit worthiness and

ability to receive a “fresh start” after completing her bankruptcy.

    103. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

    104. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,

TransUnion readily sold Plaintiff’s inaccurate, incomplete, and misleading reports to one or more

third parties, thereby misrepresenting material facts about Plaintiff and, ultimately, Plaintiff’s

creditworthiness.

    105. By deviating from the standards established by the credit reporting industry and the

FCRA, TransUnion acted with a reckless disregard for its duties to report accurate and complete

consumer credit information.

    106. It is TransUnion’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.




                                                 15

 
    Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 16 of 19 PageID #:16



    107. TransUnion’s perpetual non-compliance with the requirements of the FCRA is indicative

of the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and

reporting her credit information accurately and completely.

    108. TransUnion acted reprehensively and carelessly by reporting and re-reporting Plaintiff as

continually delinquent on the subject loan after Plaintiff was discharged in bankruptcy.

    109. TransUnion has exhibited a pattern of refusing to correct errors in consumer credit files

despite being on notice of patently false and materially misleading information contained in such

files, ultimately valuing its own bottom line above its grave responsibility to report accurate data

on consumers.

    110. As stated above, Plaintiff was severely harmed by TransUnion’s conduct.

    111. TransUnion’s conduct was willful, rendering it liable for punitive damages in an amount

to be determined by the Court pursuant to 15 U.S.C. §1681n.

WHEREFORE, Plaintiff MICHELLE L. RUSHING respectfully pray this Honorable Court for
the following relief:
    a. Declare that the practices complained of herein are unlawful and violate the
       aforementioned statute;
    b. An order directing that TransUnion immediately delete all of the inaccurate information
       from Plaintiff’s credit reports and credit files;
    c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
       FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;
    d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
       pursuant to 15 U.S.C. §1681n;
    e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
       FCRA violations, pursuant to 15 U.S.C. §1681n;
    f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
       and 15 U.S.C. §1681o; and

                                                  16

 
    Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 17 of 19 PageID #:17



    g. Award any other relief as this Honorable Court deems just and appropriate.
            COUNT III – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                    (AGAINST CALIBER)

    112. Plaintiff restates and realleges paragraphs 1 through 112 as though fully set forth herein.

    113. The Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

    114. The subject loan qualifies as a “debt” as defined by FDCPA §1692a(5) as it arises out of

a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

    115. Caliber qualifies as a “debt collector” as defined by §1692a(6) because its primary

business purpose is to collect debts and uses the mail, credit reporting, and/or the telephones to

collect or attempt to collect delinquent consumer accounts.

    116. Caliber qualifies as a “debt collector” because it acquired servicing rights to the subject

loan after it was in default. 15 U.S.C. §1692a(6).

    117. Caliber’s credit reporting communications to Plaintiff were made in connection with a

collection of the subject loan.

    118. Section 524(a)(2)-(3) of the Bankruptcy Code, commonly known as the “discharge

injunction,” prohibits “an act, to collect, recover or offset any such debt as a personal liability of

the debtor,” and “operates as an injunction against the commencement or continuation of an

action, the employment of process, or an act, to collect or recover from, or offset against, property

of the debtor.” 11 U.S.C. §§524(a)(2)-(3).

    119. Caliber violated 15 U.S.C. §§1692e(8) through its debt collection efforts on a debt

discharged in bankruptcy.




                                                 17

 
     Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 18 of 19 PageID #:18



        a. Violations of FDCPA § 1692e(8)

    120. Caliber violated §1692e(8) by communicating false and inaccurate credit information to

Transunion that it knew, or should have known, to be false by inaccurately reporting Plaintiff as

entering into a deed in lieu of foreclosure and notating her account as 120 days past the payment

due date. This information was inaccurate and misleading because the subject loan was discharged,

the subject property was surrendered, and therefore Plaintiff had no further obligations to Caliber

upon entry of her discharge on November 25, 2014.

    121. 15 U.S.C. §1692e(8) also requires a debt collector to disclose the fact that a debt is

disputed.

    122. Caliber violated §1692e(8) when it failed to designate its trade line as disputed after

receiving notice of Plaintiff’s first dispute from Plaintiff and Transunion.

    123. Caliber had actual knowledge of Plaintiff’s bankruptcy discharge when it received

numerous notices of such from the BNC, Plaintiff, and TransUnion.

    124. Caliber attempted to dragoon and induce the Plaintiff into paying a debt that was not

legally owed.

    125. As an experienced creditor and debt collector, Caliber knew or should have known the

ramifications of collecting on a debt that was discharged in bankruptcy.

    126. Caliber knew or should have known that Plaintiff’s discharged debt was uncollectable as

a matter of law.

    127. Upon information and belief, Caliber has no system in place to identify and cease

collection of debts discharged in bankruptcy.




                                                 18

 
     Case: 1:18-cv-08544 Document #: 1 Filed: 12/28/18 Page 19 of 19 PageID #:19



    128. Concerned about the violations of her rights and protections afforded by her bankruptcy

filing and subsequent discharge, Plaintiff sought the assistance of counsel to ensure that Caliber’s

collection efforts finally cease.

WHEREFORE, Plaintiff MICHELLE L.RUSHING respectfully prays this Honorable Court for
the following relief:
    a. Declare that the practices complained of herein are unlawful and violate the
        aforementioned statute;
    b. Award the Plaintiff statutory and actual damages, in an amount to be determined at trial,
        for the underlying FDCPA violations;
    c. Award the Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
        §1692k; and
    d. Award any other relief as this Honorable Court deems just and appropriate.

Plaintiff demands trial by jury.



Dated: December 28, 2018                             Respectfully Submitted,

                                                     /s/ Marwan R. Daher
                                                     Marwan R. Daher, Esq. ARDC#6325465
                                                     Omar T. Sulaiman, Esq. ARDC#6322837
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd.
                                                     2500 S. Highland Ave, suite 200
                                                     Lombard, Illinois, 60148
                                                     Phone: (630) 537-1770
                                                     Fax: (630) 575-8188
                                                     mdaher@sulaimanlaw.com
                                                     osulaiman@sulaimanlaw.com

 




                                                19

 
